UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-52282 EastBridge Investment Group Corporation (Exact name of registrant as specified in its charter) Arizona 86-1032927 (State or Other Jurisdiction of (I.R.S. Employer Incorporation) Identification No.) 8040 E. Morgan Trail, Unit 18, Scottsdale, Arizona 85258 (Address of Principal Executive Offices) (480) 966-2020 (Registrant’s telephone number) Securities registered under Section12(b) of the Exchange Act: None Securities registered under Section12(g) of the Exchange Act: Common Stock, no par value per share (Title of Class) Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90 days:YesþNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non–accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b–2 of the Exchange Act. (Check one): Large accelerated fileroAccelerated fileroNon–Accelerated fileroSmaller Reporting Companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b–2 of the Exchange Act).YesoNoþ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding atMay 1, 2012 Common stock, no par value EastBridge Investment Group Corporation TABLE OF CONTENTS PageNumbers PART I - FINANCIAL INFORMATION Item1. Condensed Consolidated Financial Statements (unaudited) Condensed Consolidated Balance Sheets 2 Unaudited Condensed Consolidated Statements of Operations 3 Unaudited Condensed Consolidated Statement of Cash Flows 4 Notes to Unaudited Condensed Consolidated Financial Statements 5 Item2. Management’s Discussion & Analysis of Financial Condition & Results of Operations 14 Item3 Quantitative and Qualitative Disclosures About Market Risk 18 Item4. Controls and Procedures 18 PART II - OTHER INFORMATION Item1. Legal Proceedings 20 Item1A. Risk Factors 20 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item3. Defaults Upon Senior Securities 20 Item4. Mine Safety Disclosures 20 Item5 Other Information 20 Item6. Exhibits 21 SIGNATURES 22 1 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS EASTBRIDGE INVESTMENT GROUP CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS March 31, December 31, (unaudited) Assets Cash $ $ Other current assets - Total current assets Investments Total assets $ $ Liabilities and Stockholders' Deficit Liabilities: Accounts payable Disputed accounts payable Accrued expenses Deferred revenue Advances payable to related party Other current liabilities Total current liabilities Total liabilities Commitments and contingencies Stockholders' equity: Preferred stock series A, no par value, 50,000,000 shares authorized; none issued and outstanding as of March 31, 2012 and December 31, 2011, respectively - - Preferred stock series B, no par value, 50,000,000 shares authorized; none issued and outstanding as of March 31, 2012 and December 31, 2011, respectively - - Common stock, no par value, 300,000,000 shares authorized; 156,347,027 and 154,590,189 issued and outstanding as of March 31, 2012 and December 31, 2011, respectively Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders' equity ) ) Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 2 EASTBRIDGE INVESTMENT GROUP CORPORATION UNAUDITED CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS Three Months Ended March 31, Revenues $
